In the motion for rehearing prepared by counsel who did not represent the appellant at the trial but was employed later, it is requested that time be granted sufficient to familiarize himself with the record so as to enable him to properly present the appellant's views.
The original opinion was delivered on April 8, 1925. The motion, without amendments, was submitted on May 13th. We assume that sufficient time has now elapsed, and that it is not desired to amend the motion.
Our re-examination of the record leaves us of the opinion that the proper disposition was made upon the original hearing.
The motion is overruled.
Overruled.